Name: Commission Regulation (EC) NoÃ 1217/2006 of 10 August 2006 amending for the 68th time Council Regulation (EC) NoÃ 881/2002 of imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: European construction;  civil law;  international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 11.8.2006 EN Official Journal of the European Union L 220/9 COMMISSION REGULATION (EC) No 1217/2006 of 10 August 2006 amending for the 68th time Council Regulation (EC) No 881/2002 of imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 2 August 2006, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 2006. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1210/2006 (OJ L 219, 10.8.2006, p. 14). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Natural persons: (1) Ismail Mohamed Ismail Abu Shaweesh. Date of birth: 10.3.1977. Place of birth: Benghazi, Libya. Nationality: Stateless Palestinian. Passport No: (a) 0003684 (Egyptian travel document), (b) 981354 (Egyptian passport). Other information: In remand detention at Weiterstadt Prison, Germany since 22 May 2005. (2) Jamal Housni (alias (a) Djamel il marocchino, (b) Jamal Al Maghrebi, (c) Hicham). Date of birth: 22.2.1983. Place of birth: Morocco. Address: (a) Via Uccelli di Nemi 33, Milan, Italy, (b) via F. De Lemene 50, Milan, Italy. Other information: He is subject to Tribunale de Milano Custody Order number 5236/02 R.G.N.R of 25 November 2003 1511/02 R.G.GIP. Convicted. (3) Nessim Ben Romdhane Sahraoui (alias Dass). Date of birth: 3.8.1973. Place of birth: Bizerta, Tunisia. Other information: He is subject to Tribunale di Milano Custody Order number 36601/2001 R.G.N.R. of 17 May 2005  7464/2001 R.G.GIP. He was expelled from Italy in 2002. Fugitive. (4) Merai Zoghbai (alias (a) Fraji di Singapore, (b) Fraji il Libico, (c) Mohamed Lebachir, (d) Meri Albdelfattah Zgbye, (e) Zoghbai Merai Abdul Fattah, (f) Lazrag Faraj, (g) Larzg Ben Ila (h) Lazrag Faraj, (i) Farag, (j) Fredj, (k) Muhammed El Besir); Date of birth: (a) 4.4.1969, (b) 4.6.1960 (Meri Albdelfattah Zgbye), (c) 13.11.1960 (Lazrag Faraj), (d) 11.8.1960 (Larzg Ben Ila), (e) 13.11.1960 (Fredj). Place of birth: (a) Bengasi, Libya, (b) Bendasi, Libya (Meri Albdelfattah Zgbye), Address: (a) via Bordighera 34, Milan, Italy, (b) Senis, Oristano, Sardinia, Italy. Other information: He is subject to Tribunale di Milano Custody Order number 36601/2001 R.G.N.R. of 17 May 2005  7464/2001 R.G.GIP. Fugitive.